Citation Nr: 1805476	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinea unguium (claimed as skin rash).

3.  Entitlement to special monthly compensation based on the need for Aid and Attendance due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2009 and October 2015 of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico, and Montgomery, Alabama. 


FINDING OF FACT

In a written statement received in July 2017, the Veteran requested to withdraw his appeals seeking service connection for PTSD, service connection for tinea unguium, and entitlement to special monthly compensation.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to service connection for PTSD, entitlement to service connection for tinea unguium, and entitlement to special monthly compensation.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received in July 2017, the Veteran requested to withdraw his appeals seeking service connection for PTSD, service connection for tinea unguium, and entitlement to special monthly compensation.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and they are dismissed.


ORDER

1.  The appeal seeking entitlement to service connection for PTSD is dismissed.

2.  The appeal seeking entitlement to service connection for tinea unguium is dismissed.

3.  The appeal seeking entitlement to special monthly compensation for aid and attendance is dismissed.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


